 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ADAM EMMANUEL GARCIA,             )         NO. SACV 19-1308-ODW (KS)
11                                     )
                     Plaintiff,        )
12
             v.                        )         ORDER ACCEPTING FINDINGS AND
13                                     )         RECOMMENDATIONS OF UNITED
14                                     )         STATES MAGISTRATE JUDGE
     CITY OF NEWPORT BEACH, et al,
                                       )
15                   Defendants.       )
16   _________________________________ )
17
18         The Court has reviewed the Second Amended Complaint, all of the records herein, and
19   the May 20, 2021 Amended Second Interim Report and Recommendation of United States
20   Magistrate Judge (“Report”) (Dkt. No. 114). Having completed its review, the Court accepts
21   the findings and recommendations set forth in the Report nunc pro tunc. This Order does not
22   alter the Court’s March 16, 2021 Order (Dkt. No. 97).
23
24   DATED: May 27, 2021
25                                                           ________________________________
26                                                                  OTIS D. WRIGHT, II
                                                              UNITED STATES DISTRICT JUDGE
27
28
